DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
This office action is in response to the amendments dated 11/24/2020. Claim 13 has been amended. Claims 8-13 are pending in the application.

Response to Amendment
Applicant’s amendments to the claims have been entered.
	
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that Burn requires the presence of a vinyl group, Examiner disagrees. Burns specifically states that the conjugated units are optionally linked by alkenyl groups. With respect to the assertion that Burns requires a biphenylene group while the 
With respect to Applicant’s argument that the teaching of Burn cannot be applied to the claimed invention because the compound of Burn requires a t-butyl group while the claimed invention is unsubstituted, Examiner disagrees. In Burns explanation of how the conjugation length of a compound can changed to tune the emissive color of a compound, the presence or absence of a t-butyl group is not addressed. Burns only makes reference to changing the length of the core of the molecule, and a person of ordinary skill would recognize that the valent t-butyl groups are not the core of the molecule and are not a required for the teaching of Burn.
With respect to Applicant’s argument that Yabe does not contain conjugated units which are preferably based on arylene and heteroarylene optionally linked by alkenyl groups, Examiner disagrees. The work of Yabe pertains to conjugated (phenylene) units, which are arylenes, which are not (optionally) linked by alkenyl groups.
With respect to Applicant’s argument that the work of Yabe and Burn cannot be combined because Yabe does not use the compound as a light-emitting material, Examiner disagrees. In paragraph 0124 of the previously provided translation, Yabe states that the inventive compound should be used in the light emitting layer. Furthermore, an artisan of ordinary skill in the art would also recognize that altering the HOMO-LUMO gap of a compound may optimize the compound for charge transport applications, and thus, tuning the HOMO-LUMO gap of a compound is important beyond its ability to control the color emission from blue to red.
The compounds of the claimed invention are obvious variants of the compounds of Yabe. Burn teaches that HOMO-LUMO gap can be tuned through varying the conjugation length in the core of a molecule. Burns presents examples which have a vinyl linking group, but makes it abundantly clear that the vinyl group is optional, and that the conjugation can be carried through an arylene linker as well. It has been well established that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art including nonpreferred embodiments (See MPEP 2123.I.) and a person having ordinary skill would at once envisage using a phenylene linking group rather than a vinyl linking group.
A person having ordinary skill in the art could arrive at the claimed invention through the work of Yabe. However, in view of the teachings of Burn, a person of ordinary skill in the art would know that you can vary the number of conjugated units (phenylene linkers) in the core of the molecule in order to arrive at a desirable HOMO-LUMO gap, and would seek out obvious variants of the compounds of Yabe which read on the claimed compounds.
For at least these reasons, the rejections are respectfully maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al. (JP 2007/081719 A, using the previously provided EPO translation for references) in view of Burn et al. (US 2003/134147 A1).
With respect to claim 13, Yabe teaches the arylamine compound pictured below (page 9).

    PNG
    media_image1.png
    182
    203
    media_image1.png
    Greyscale

This compound reads on the claim when Ar1 and Ar2 are phenyl groups with a phenyl group substituent, Ar3 and Ar4 are an unsubstituted phenyl group, R1 and R3 are hydrogen atoms, and R2 is an unsubstituted phenyl group.
However, this compound differs from the claimed invention in that there is no 1,4-phenylene group at a position analogous to instant L.
Burn teaches a dendritic compound comprising a polyphenylene chain between an arylamine and a 1,3,5-substiutted phenyl group (chemical formula in paragraph 0005, n is 0, X and Y are a phenylene group, Z is a 1,3,5-substitued phenylene group, paragraph 0014, lines 1-2).
Burn teaches that the conjugation of the core may be varied both in length and in substituent pattern with the aim to change the HOMO-LUMO energy gap and control color of the emission (paragraph 0014, lines 8-13).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to alter the conjugation length of the compound of Yabe in order to change the HOMO-LUMO gap of the compound and control color of emission of the compound. Further, as Burn teaches that these conjugation units are preferably based on 
Such a modification would produce the compound below, which reads on the claim limitation that L is a 1,4-phenylene group and n is 1.

    PNG
    media_image2.png
    516
    436
    media_image2.png
    Greyscale

With respect to claims 8-12, Yabe in view of Burn teach the arylamine compound of claim 13, and Yabe teaches that an organic light emitting device generally comprises a first and second electrode, and an emission layer, hole transport layer, hole injection layer, and electron blocking layer between the electrodes (paragraph 0002, lines 1-5). Yabe teaches the inventive compound is a charge transport material, which would make it suitable for use in a hole injection/electron blocking/hole transporting layer (claims 8-11), and is preferably found in the light emitting layer (claim 12) (paragraph 0124, lines 3-4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the compound of Yabe in view of Burns into any appropriate charge transporting layer, such as a hole transport layer, electron 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786